UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 0-10786 Aegion Corporation (Exact name of registrant as specified in its charter) Delaware 45-3117900 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 17988 Edison Avenue, Chesterfield, Missouri 63005-1195 (Address of principal executive offices) (Zip Code) (636) 530-8000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company ¨ Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No þ There were 39,738,478 shares of common stock, $.01 par value per share, outstanding at October 26, 2011. TABLE OF CONTENTS PART I—FINANCIAL INFORMATION Item 1. Financial Statements: Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2011 and 2010 3 Consolidated Balance Sheets as of September 30, 2011 and December 31, 2010 4 Consolidated Statements of Equity for the Nine Months Ended September 30, 2011 and 2010 5 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2011 and 2010 6 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 39 Item 4. Controls and Procedures 40 PART II—OTHER INFORMATION Item 1. Legal Proceedings 41 Item 1A. Risk Factors 41 Item 6. Exhibits 41 SIGNATURE 42 INDEX TO EXHIBITS 43 2 PART I—FINANCIAL INFORMATION Item 1. Financial Statements AEGION CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (in thousands, except per share amounts) For the Three Months Ended September 30, For the Nine Months Ended September 30, Revenues $ Cost of revenues Gross profit Operating expenses Earnout reversal ) Acquisition-related expenses – – Restructuring charges – – Operating income Other income (expense): Interest income 63 73 Interest expense ) Other ) 71 44 Total other income (expense) Income (loss) before taxes on income ) Taxes on income (tax benefit) ) Income before equity in earnings of affiliated companies Equity in earnings of affiliated companies, net of tax Income before discontinued operations Loss from discontinued operations, net of tax – ) – ) Net income Less:net (income) loss attributable to noncontrolling interests ) ) 79 ) Net income attributable to common stockholders $ Earnings per share attributable to common stockholders: Basic: Income from continuing operations $ Loss from discontinued operations – ) – ) Net income $ Diluted: Income from continuing operations $ Loss from discontinued operations – ) – ) Net income $ The accompanying notes are an integral part of the consolidated financial statements. 3 AEGION CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) (in thousands, except share amounts) September 30, December 31, Assets Current assets Cash and cash equivalents $ $ Restricted cash Receivables, net Retainage Costs and estimated earnings in excess of billings Inventories Prepaid expenses and other assets Current assets of discontinued operations – Total current assets Property, plant and equipment, less accumulated depreciation Other assets Goodwill Identified intangible assets, less accumulated amortization Investments in affiliated companies Deferred income tax assets Other assets Total other assets Non-current assets of discontinued operations – Total Assets $ $ Liabilities and Equity Current liabilities Accounts payable $ $ Other accrued expenses Billings in excess of costs and estimated earnings Current maturities of long-term debt and notes payable Total current liabilities Long-term debt, less current maturities Deferred income tax liabilities Other non-current liabilities Total liabilities Stockholders’ equity Preferred stock, undesignated, $.10 par – shares authorized 2,000,000; none outstanding – – Common stock, $.01 par – shares authorized 125,000,000; shares issued and outstanding 39,738,478 and 39,246,015 Additional paid-in capital Retained earnings Accumulated other comprehensive income Total stockholders’ equity before noncontrolling interests Noncontrolling interests Total equity Total Liabilities and Equity $ $ The accompanying notes are an integral part of the consolidated financial statements. 4 AEGION CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF EQUITY (Unaudited) (In thousands, except number of shares) Common Stock Additional Paid-In Retained AccumulatedOther Comprehensive Income Non- controlling Total Comprehensive Shares Amount Capital Earnings (Loss) Interests Equity Income BALANCE, December 31, 2009 $ Foreign currency translation revision (See Note 2) BALANCE (Revised), December 31, 2009 $ Net income – $ Issuance of common stock upon stock option exercises, including tax benefit 1 – Restricted shares issued 2 – 2 – Issuance of shares pursuant to restricted stock unit awards – Issuance of shares pursuant to deferred stock unit awards – Forfeitures of restricted shares ) – Equity based compensation expense – Distribution to non-controlling interests – ) ) – Investment by non-controlling interests – Currency translation adjustment and derivative transactions – ) ) ) Total comprehensive income Less: total comprehensive income attributable to non-controlling interests ) Total comprehensive income attributable to common stockholders $ BALANCE, September 30, 2010 $ BALANCE, December 31, 2010 $ Foreign currency translation revision (See Note 2) BALANCE (Revised), December 31, 2010 $ Net income (loss) – ) $ Issuance of common stock upon stock option exercises, including tax benefit 1 – Restricted shares issued 2 – 2 – New shares issued 2 – Issuance of shares pursuant to deferred stock unit awards – Forfeitures of restricted shares ) – Equity based compensation expense – Investment by non-controlling interests – Distribution to non-controlling interests – ) ) – Currency translation adjustment and derivative transactions – ) ) ) Total comprehensive income ) Less: total comprehensive income attributable to non-controlling interests ) Total comprehensive income attributable to common stockholders $ ) BALANCE, September 30, 2011 $ The accompanying notes are an integral part of the consolidated financial statements. 5 AEGION CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands) For the Nine Months Ended September 30, Cash flows from operating activities: Net income $ $ Loss from discontinued operations – 93 Income from continuing operations Adjustments to reconcile to net cash provided by (used in) operating activities: Depreciation and amortization (Gain) loss on sale of fixed assets ) 19 Equity-based compensation expense Deferred income taxes ) Equity in earnings of affiliated companies ) ) Write-off of unamortized debt issuance costs – Reversal of earnout ) ) Gain on foreign currency transactions ) – Other ) ) Changes in operating assets and liabilities (net of acquisitions – See Note 1): Restricted cash Return on equity method investments Receivables net, retainage and costs and estimated earnings in excess of billings ) ) Inventories ) ) Prepaid expenses and other assets ) Accounts payable and accrued expenses Other ) ) Net cash provided by (used in) operating activities of continuing operations ) Net cash used in operating activities of discontinued operations – ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Capital expenditures ) ) Proceeds from sale of fixed assets Patent expenditures ) ) Purchase of Singapore licensee – ) Purchase of CRTS, net of cash acquired ) – Purchase of Hockway, net of cash acquired ) – Purchase of Fyfe NA, net of cash acquired ) – Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from issuance of common stock, including tax benefit of stock option exercises Proceeds from issuance of common stock in connection with acquisition of Fyfe NA – Proceeds from notes payable 35 Principal payments on notes payable ) ) Investments from noncontrolling interests Distributions/dividends to noncontrolling interests ) ) Interest rate swap settlement ) – Debt issuance costs ) – Proceeds from term loan – Debt amendment costs ) – Principal payments on long-term debt ) ) Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash ) ) Net decrease in cash and cash equivalents for the period ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of the consolidated financial statements. 6 AEGION CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. GENERAL On October 25, 2011, Insituform Technologies, Inc. (“Insituform”) reorganized by creating a new holding company structure (the “Corporate Reorganization”). The new parent company, Aegion Corporation (“Aegion”), includes Insituform as a wholly owned direct subsidiary. As part of the Corporate Reorganization, Insituform’s outstanding shares of common stock (and associated attached preferred stock right) were automatically converted, on a share for share basis, into identical shares of Aegion common stock (and associated attached preferred stock right). Upon effectiveness of the Corporate Reorganization, Aegion’s certificate of incorporation, bylaws, executive officers and board of directors were identical to Insituform’s in effect immediately prior to the Corporate Reorganization, and the rights, privileges and interests of Insituform’s former stockholders remain the same with respect to the new holding company. Additionally, as a result of the Corporate Reorganization, Aegion is deemed the successor registrant to Insituform under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and shares of Aegion common stock are deemed registered under Section12(g) of the Exchange Act. The accompanying unaudited consolidated financial statements of Aegion and its subsidiaries (collectively, the “Company” and,for periods prior to October 25, 2011, the term the “Company” refers to Insituform, the predecessor registrant to Aegion, and its subsidiaries) reflect all adjustments (consisting only of normal recurring adjustments, with the exception of the foreign currency translation adjustment as discussed in Note 2) that are, in the opinion of management, necessary for a fair statement of the Company’s financial position as of September 30, 2011 and the results of operations for the three and nine months ended September 30, 2011 and 2010 and the statements of equity and cash flows for the nine months ended September 30, 2011 and 2010. The unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”), the requirements of Form 10-Q and Article 10 of Regulation S-X and, consequently, do not include all information or footnotes required by GAAP for complete financial statements or all the disclosures normally made in an Annual Report on Form 10-K. Accordingly, the unaudited consolidated financial statements included herein should be read in conjunction with the audited consolidated financial statements and footnotes included in the Company’s 2010 Annual Report on Form 10-K filed with the Securities and Exchange Commission under the name of Insituform Technologies, Inc. on February 28, 2011. Additionally, certain prior year amounts have been reclassified to conform to the current year presentation. The results of operations for the three- and nine-month periods ended September 30, 2011 are not necessarily indicative of the results to be expected for the full year. Acquisitions/Strategic Initiatives On August 31, 2011, the Company purchased the North American business of Fyfe Group, LLC (“Fyfe NA”) for a purchase price of $115.8 million, which was funded by borrowings from the Company’s new credit facility (as discussed in Note 5). The Company also was granted a one-year exclusive negotiating right to acquire Fyfe Group’s Asian, European and Latin American operations at a purchase price to be agreed upon by the parties at the time of exercise of the right. Fyfe NA, based in San Diego, California, is a pioneer and industry leader in the development, manufacture and installation of fiber reinforced polymer (FRP) systems for the structural repair, strengthening and restoration of pipelines (water, wastewater, oil and gas), buildings (commercial, federal, municipal, residential and parking structures), bridges and tunnels, and waterfront structures.Fyfe NA will be included as part of the Company’s Commercial and Structural reportable segment.Fyfe NA has a comprehensive portfolio of patented and other proprietary technologies and products, including its Tyfo® Fibrwrap® System, the only carbon fiber solution on the market that complies with 2009 International Building Code requirements. Fyfe NA’s product and service offering also includes pipeline rehabilitation, concrete repair, epoxy injection, corrosion mitigation and specialty coatings services. 7 On August 2, 2011, the Company purchasedthe assets of Hockway Limited and the capital stock of Hockway Middle East FZC, based in the United Kingdom and United Arab Emirates, respectively (collectively, “Hockway”). Hockway was established in the United Kingdom in 1975 to service the cathodic protection requirements of British engineers working in the Middle East. In 2009, Hockway established operations in Dubai, United Arab Emirates. Hockway provides both onshore and offshore cathodic protection services in addition to manufacturing a wide array of cathodic protection components and will be included as part of the Company’s Energy and Mining reportable segment. The purchase price was $4.6 million in cash at closing with Hockway shareholders able to earn up to an additional $1.5 million upon the achievement of certain performance targets over the three-year period ending December 31, 2013 (the “Hockway earnout”). The purchase price was funded out of the Company’s cash balances. On June 30, 2011, the Company acquired all of the outstanding stock of CRTS, Inc., an Oklahoma company (“CRTS”). CRTS delivers patented and other proprietary internal and external coating services and equipment for new pipeline construction projects from offices in North America, the Middle East and Brazil. CRTS will be included as part of the Company’s Energy and Mining reportable segment. The purchase price was $24.0 million in cash at closing with CRTS shareholders able to earn up to an additional $15.0 million upon the achievement of certain performance targets over the three-year period ending December 31, 2013 (the “CRTS earnout”). The Company has recorded its estimate of the fair value of the CRTS earnout at $14.7 million as part of the preliminary acquisition accounting. The purchase price paid at closing was funded by borrowings against the Company’s prior line of credit, as discussed in Note 5. The Company has completed its initial accounting for these acquisitions in accordance with the guidance included in FASB ASC 805, Business Combinations (“FASB ASC 805”). The Company has recorded finite-lived intangible assets at their preliminarily determined fair value related to non-compete agreements, customer relationships, backlog, trade names and trademarks and patents and other acquired technologies. The acquisitions resulted in goodwill related to, among other things, growth opportunities and unidentified intangible assets. The goodwill associated with the CRTS acquisition is not deductible for tax purposes. The $0.4 million of goodwill associated with the purchase of the assets of Hockway Limited is deductible for tax purposes. The goodwill associated with the Fyfe NA acquisition is deductible for tax purposes. Additionally, the Company recorded expenses of $5.4 million and $5.8 million for the three- and nine-month periods ended September 30, 2011, respectively, for the Company’s 2011 acquisitions and for acquisitions targets that are no longer being pursued. The contingent consideration arrangements discussed above require the Company to pay the former shareholders of CRTS and Hockway, respectively, additional payouts based on the achievement of certain performance targets over a three-year period. The potential undiscounted amount of all future payments that the Company could be required to make under the contingent consideration arrangement is between $0 and $16.5 million. As of September 30, 2011, the Company calculated the fair value of the contingent consideration arrangement to be $14.7 million for CRTS and $1.5 million for Hockway. In accordance with FASB ASC 820, Fair Value Measurements (“FASB ASC 820”), the Company determined that the CRTS earnout and Hockway earnout are derived from significant unobservable inputs (“Level 3 inputs”). Key assumptions include the use of a discount rate and a probability-adjusted level of profit derived from each entity. The following table summarizes the consideration recorded to acquire each business at its respective acquisition date (in thousands): CRTS Hockway Fyfe NA Total Cash $ Estimated fair value of earnout payments to shareholders – Total consideration recorded $ 8 CRTS contributed $2.0 million and $(1.2) million, respectively, of revenue and earnings during the three-month period ended September 30, 2011, as the acquisition occurred on June 30, 2011. Hockway contributed $0.7 million and less than $0.1 million, respectively, of revenue and earnings for the 59-day period ended September 30, 2011, as the acquisition was completed on August 2, 2011. Fyfe NA contributed $3.7 million and $0.1 million, respectively, of revenue and earnings for the 30-day period ended September 30, 2011, as the acquisition was completed on August 31, 2011. The following unaudited pro forma summary presents combined information of the Company as if these acquisitions had occurred on January 1, 2010 (in thousands, except share amounts): Three Months Ended Nine Months Ended September 30, September 30, Revenues $ Net income Diluted earnings per share Diluted shares The Company has completed an initial purchase price accounting of the acquisitions due to the timing of the acquisitions. As the Company completes its final accounting for these acquisitions, there may be changes, some of which may be material, to this initial accounting. The following table summarizes the preliminary fair value of identified assets and liabilities of the acquisitions at their respective acquisition dates based on the initial analyses (in thousands): CRTS Hockway Fyfe NA Cash $ $ $ Receivables and cost and estimated earnings inexcess of billings Inventories 21 Prepaid expenses and other current assets 54 Property, plant and equipment Identified intangible assets Accounts payable, accrued expenses and billingsin excess of cost and estimated earnings ) ) ) Other long-term liabilities – ) – Deferred tax liabilities ) – – Total identifiable net assets $ $ $ Total consideration recorded $ $ $ Less:total identifiable net assets Goodwill at acquisition date $ $ $ The following adjustments were made during the third quarter of 2011 as the Company continued its purchase price accounting: CRTS Total identifiable net assets at June 30, 2011 $ Property, plant and equipment Identifiable intangible assets ) Accounts payable, accrued expenses and billings in excess of costand estimated earnings ) Deferred tax liabilities ) Total identifiable net assets at September 30, 2011 Goodwill at June 30, 2011 Increase in goodwill Goodwill at September 30, 2011 $ During the third quarter of 2011, the fair value of the CRTS earnout liability was increased by $0.8 million due to a change in the preliminary valuation. The adjustments to the CRTS purchase price allocated to property, plant and equipment, intangible assets and changes to working capital resulted from a change in the preliminary valuation and purchase price allocation. 9 In October 2011, the Company organized UPS-Aptec Limited, a joint venture in the United Kingdom between United Pipeline Systems International, Inc., a subsidiary of the Company (“UPS-International”), and Allied Pipeline Technologies, SA (“APTec”).UPS-International owns 51% of the joint venture and APTec owns the remaining 49%.On October 21, 2011, the joint venture was awarded a $67.3 million contract for the installation of high-density polyethylene (HDPE) liners in approximately 135 miles of slurry pipelines located in Morocco.The project is expected to begin in the fourth quarter of 2011 and be completed by year-end On June 27, 2011, the Company created a joint venture in Saudi Arabia between Saudi Trading & Research Co., Ltd. (“STARC”) and Corrpro Companies, Inc. (“Corrpro”), a subsidiary of the Company. Based in Al-Khobar, Saudi Arabia since 1992, STARC delivers a wide range of products and services for its clients in the oil, gas, power and desalination industries. The joint venture, Corrpower International Limited (“Corrpower”), which is seventy percent (70%) owned by Corrpro and thirty percent (30%) by STARC, will provide a fully integrated corrosion protection product and service offering to government and private sector clients throughout the Kingdom of Saudi Arabia, including engineering, product and material sales, construction, installation, inspection, monitoring and maintenance. The joint venture will serve as a platform for the continued expansion of the Company’s Energy and Mining group in the Middle East. Corrpower is expected to commence providing corrosion protections services by early 2012. In April 2011, the Company organized a joint venture, Bayou Wasco Insulation, LLC (“Bayou Wasco”) to provide insulation services primarily for projects located in the United States, Central America, the Gulf of Mexico and the Caribbean Sea. The Company holds a fifty-one percent (51%) majority interest in Bayou Wasco, while Wasco Energy Ltd., a subsidiary of Wah Seong Corporation Berhad (“Wasco Energy”), owns the remaining interest. Bayou Wasco is expected to commence providing insulation services by late 2012. In April 2011, the Company also expanded its Corrpro and United Pipeline Systems (“UPS”) operations in Asia and Australia through its joint venture, WCU Corrosion Technologies Pte. Ltd. (“WCU”), located in Singapore. WCU will offer the Company’s Tite Liner® process in the oil and gas sector and onshore corrosion services, each in Asia and Australia. The Company holds a forty-nine percent (49%) ownership interest in WCU, while Wasco Energy owns the remaining interest. WCU immediately began marketing its products and services (see “Investments in Affiliated Companies” for additional detail). In February 2010, the Company expanded its pipe coating services through the formation of Delta Double Jointing LLC (“Bayou Delta”) through which the Company offers pipe jointing and other services for the steel-coated pipe industry. The Company, through its Bayou subsidiary, owns a fifty-nine percent (59%) ownership interest in Bayou Delta with the remaining forty-one percent (41%) ownership belonging to Bayou Coating, L.L.C. (“Bayou Coating”), which the Company, through its Bayou subsidiary, holds a forty-nine percent (49%) equity interest. On January 29, 2010, the Company acquired its Singapore licensee, Insitu Envirotech (S.E. Asia) Pte. Ltd. (“Insituform-Singapore”), in order to expand its Singapore operations. The purchase price was $1.3 million. This entity is now a wholly-owned subsidiary. 2. ACCOUNTING POLICIES Foreign Currency Translation Adjustment During the second quarter of 2011, the Company identified immaterial errors related to certain long term assets, primarily goodwill, that were being translated at historical foreign currency exchange rates instead of current exchange rates. The Company evaluated these errors and determined that the impact to previously issued financial statements was not material. To correct the identified foreign currency translation errors, the Company has revised prior period financial statements. As a result of this revision, total assets and stockholders’ equity as of December 31, 2010 on the consolidated balance sheet were revised from the previously reported amounts of $921.8 million and $615.2 million to $933.3 million and $626.7 million, respectively. Additionally, stockholders’ equity as of December 31, 2009 on the consolidated statement of equity was revised from the previously reported amount of $543.5 million to $553.8 million. For the nine months ended September 30, 2010, total comprehensive income as presented on the consolidated statement of equity did not change from the previously reported $39.4 million. These translation errors also resulted in an immaterial misstatement of reported depreciation expense in prior periods. In addition, the Company was incorrectly eliminating foreign currency gains or losses upon remeasurement of certain intercompany transactions rather than recording these gains or losses in earnings. To correct these errors, a cumulative after-tax adjustment of $0.2 million (pre-tax increase to depreciation expense of $2.2 million and a pre-tax increase to foreign currency gain of $2.0 million), or $0.00 per share, was recorded in the quarter ended June 30, 2011. 10 For the Company’s international subsidiaries, the local currency is generally the functional currency. Assets and liabilities of these subsidiaries are translated into U.S. dollars using rates in effect at the balance sheet date while revenues and expenses are translated in U.S. dollars using average exchange rates. The cumulative translation adjustment resulting from changes in exchange rates are included in the consolidated balance sheets as a component of accumulated other comprehensive income (loss) in total stockholders’ equity. Net foreign exchange transaction gains (losses) are included in other income (expense) in the consolidated statements of operations. Investments in Variable Interest Entities The Company evaluates all transactions and relationships with variable interest entities (“VIE”) to determine whether the Company is the primary beneficiary of the entities in accordance with FASB ASC 810, Consolidation (“FASB ASC 810”). The Company’s overall methodology for evaluating transactions and relationships under the VIE requirements includes the following two steps: •determine whether the entity meets the criteria to qualify as a VIE; and •determine whether the Company is the primary beneficiary of the VIE. In performing the first step, the significant factors and judgments that the Company considers in making the determination as to whether an entity is a VIE include: • the design of the entity, including the nature of its risks and the purpose for which the entity was created, to determine the variability that the entity was designed to create and distribute to its interest holders; • the nature of the Company’s involvement with the entity; • whether control of the entity may be achieved through arrangements that do not involve voting equity; • whether there is sufficient equity investment at risk to finance the activities of the entity; and • whether parties other than the equity holders have the obligation to absorb expected losses or the right to receive residual returns. If the Company identifies a VIE based on the above considerations, it then performs the second step and evaluates whether it is the primary beneficiary of the VIE by considering the following significant factors and judgments: • whether the entity has the power to direct the activities of a variable interest entity that most significantly impact the entity’s economic performance; and • whether the entity has the obligation to absorb losses of the entity that could potentially be significant to the variable interest entity or the right to receive benefits from the entity that could potentially be significant to the variable interest entity. As of September 30, 2011, the Company had no material interests in VIEs. Investments in Affiliated Companies The Company holds a fifty percent (50%) equity interest in Insituform Rohrsanierungstechniken GmbH (“Insituform-Germany”), through its indirect subsidiary, Insituform Technologies Limited (UK). Through its Bayou subsidiary, the Company holds a forty-nine percent (49%) equity interest in Bayou Coating, LLC (“Bayou Coating”). The Company holds a forty-nine percent (49%) ownership interest in WCU. 11 Net income presented below includes Bayou Coating’s forty-one percent (41%) interest in Bayou Delta, which is eliminated for purposes of determining the Company’s equity in earnings of affiliated companies because Bayou Delta is consolidated in the Company’s financial statements as a result of its additional ownership through another subsidiary. The Company’s equity in earnings of affiliated companies for all periods presented below includes acquisition related depreciation and amortization expenses and are net of income taxes. Financial data for these investments in affiliated companies for the nine-month periods ended September 30, 2011 and 2010 are summarized in the following table below (in thousands): Income statement data Revenue $ $ Gross profit Net income Equity in earnings of affiliated companies Newly Adopted Accounting Pronouncements ASU No.2009-13, Multiple-Deliverable Revenue Arrangements, establishes the accounting and reporting guidance for arrangements including multiple revenue-generating activities and provides amendments to the criteria for separating deliverables and measuring and allocating arrangement consideration to one or more units of accounting. The amendments also establish a selling price hierarchy for determining the selling price of a deliverable. Significantly enhanced disclosures are also required to provide information about a vendor’s multiple-deliverable revenue arrangements, including information about the nature and terms, significant deliverables, and its performance within arrangements. The amendments also require providing information about the significant judgments made and changes to those judgments and about how the application of the relative selling-price method affects the timing or amount of revenue recognition. These principles became effective for the Company on January1, 2011, on a prospective basis. The change in principle outlined above did not have a material impact to the Company. ASU No 2010-29 amends existing guidance for disclosure of supplementary pro forma information for business combinations. This ASU specifies that when financial statements are presented, the revenue and earnings of the combined entity should be disclosed as though the business combination that occurred during the current year had occurred as of the beginning of the comparable prior annual reporting period only and expanded the required disclosures. ASU 2010-29 is effective for business combinations with acquisition dates on or after January 1, 2011. The adoption of this update did not have a material impact on the Company’s consolidated financial statements. ASU No.2011-04 generally provides a uniform framework for fair value measurements and related disclosures between GAAP and International Financial Reporting Standards (“IFRS”). Additional disclosure requirements in the update include: (1)for Level 3 fair value measurements, quantitative information about unobservable inputs used, a description of the valuation processes used by the entity, and a qualitative discussion about the sensitivity of the measurements to changes in the unobservable inputs; (2)for an entity’s use of a nonfinancial asset that is different from the asset’s highest and best use, the reason for the difference; (3)for financial instruments not measured at fair value but for which disclosure of fair value is required, the fair value hierarchy level in which the fair value measurements were determined; and (4)the disclosure of all transfers between Level 1 and Level 2 of the fair value hierarchy. ASU 2011-04 will be effective for interim and annual periods beginning on or after December15, 2011. The Company believes the adoption of this update will not have a material impact on the Company. ASU No.2011-05 amends existing guidance by allowing only two options for presenting the components of net income and other comprehensive income: (1)in a single continuous financial statement (statement of comprehensive income), or (2)in two separate but consecutive financial statements (consisting of an income statement followed by a separate statement of other comprehensive income). Also, items that are reclassified from other comprehensive income to net income must be presented on the face of the financial statements. ASU No.2011-05 requires retrospective application, and is effective for fiscal years, and interim periods within those years, beginning after December15, 2011, with early adoption permitted. The Company believes the adoption of this update will change the order in which certain financial statements are presented and provide additional detail on those financial statements when applicable, but will not have an impact on our results of operations. 12 ASU No. 2011-08, which updates the guidance in ASC Topic 350, Intangibles – Goodwill & Other, affects all entities that have goodwill reported in their financial statements. The amendments in ASU 2011-08 permit an entity to first assess qualitative factors to determine whether it is more likely than not that the fair value of a reporting unit is less than the carrying amount as a basis for determining whether it is necessary to perform the two-step goodwill impairment test described in ASC Topic 350. The more-likely-than-not threshold is defined as having a likelihood of more than 50 percent. If, after assessing the totality of events or circumstances, an entity determines that it is more likely than not that the fair value of a reporting unit is less than its carrying amount, then performing the two-step impairment test is unnecessary. Under the amendments in this Update, an entity is no longer permitted to carry forward its detailed calculation of a reporting unit’s fair value from a prior year as previously permitted under ASC Topic 350. This guidance will become effective for interim and annual goodwill impairment tests performed for fiscal year 2012 with early adoption permitted.The Company is evaluating the impact these updates will have on its fourth quarter impairment testing but does not believe it will have a material impact on its results of operations. 3. SHARE INFORMATION Earnings (loss) per share have been calculated using the following share information: Three Months Ended Nine Months Ended September 30, September 30, Weighted average number of common shares used for basic EPS Effect of dilutive stock options and restricted stock Weighted average number of common shares and dilutive potential common stock used in dilutive EPS The Company excluded 220,761 and 275,124 stock options for the three months ended September 30, 2011 and 2010, respectively, and 190,386 and 275,124 stock options for the nine months ended September 30, 2011 and 2010, respectively, from the diluted earnings per share calculations for the Company’s common stock because they were anti-dilutive as their exercise prices were greater than the average market price of common shares for each period. 4. GOODWILL AND INTANGIBLE ASSETS Goodwill Our recorded goodwill by reporting segment was as follows at September 30, 2011 and December 31, 2010 (in millions): September 30, 2011 December 31, 2010 Energy and Mining $ $ North American Sewer and Water Rehabilitation European Sewer and Water Rehabilitation Asia-Pacific Sewer and Water Rehabilitation Commercial and Structural – Total goodwill $ $ 13 The following table presents a reconciliation of the beginning and ending balances of the Company’s goodwill (in millions): September 30, 2011 December 31, 2010 Beginning balance (January 1, 2011 and 2010, respectively) (1) $ $ Additions to goodwill through acquisitions(2)(3) Foreign currency translation ) ) Goodwill at end of period(4) $ $ During 2011, the Company revised previously reported goodwill balances related to foreign currency translation. As a result of this revision, goodwill as of January 1, 2010 was revised from the previously reported amount of $182.1 million to $188.6 million. See Note 2 for additional information. During 2010, the Company recorded goodwill of $1.6 million related to the acquisition of its licensee in Singapore. During 2011, the Company recorded goodwill of $18.7 million related to the acquisition of CRTS, $1.5 million related to the acquisition of Hockway and $46.1 million related to the acquisition of Fyfe NA as discussed in Note 1. The Company does not have any accumulated impairment charges Intangible Assets Intangible assets at September 30, 2011 and December 31, 2010 were as follows (in thousands): As of September 30, 2011(1) As of December 31, 2010 Weighted Average Useful Lives (Years) Gross Carrying Amount Accumulated Amortization Net Carrying Amount Gross Carrying Amount Accumulated Amortization Net Carrying Amount License agreements 9 $ $ ) $ $ $ ) $ Contract backlog 1 ) ) 11 Leases 14 ) ) Trademarks and trade names 13 ) ) Non-compete agreements 3 ) ) Customer relationships 14 ) ) Patents and acquired technology 15 ) ) Total $ $ ) $ $ $ ) $ During 2011, the Company recorded $3.1 million in backlog to be amortized over the weighted average life of one year, $6.8 million in trademarks and trade names to be amortized over a weighted average life of twenty years, $0.5 million in leases to be amortized over a weighted average life of ten years, $0.9 million in non-compete agreements to be amortized over a weighted average life of three years, $42.1 million in customer relationships to be amortized over a weighted average life of fifteen years and $26.5 million in patents and acquired technology to be amortized over a weighted average life of fifteen years related to the acquisitions discussed in Note 1. Amortization expense was $2.3 million and $1.8 million for the three months ended September 30, 2011 and 2010, respectively, and $4.7 million and $5.1 million for the nine months ended September 30, 2011 and 2010, respectively. Estimated amortization expense is as follows (in thousands): 14 5. LONG-TERM DEBT AND CREDIT FACILITY On August 31, 2011, the Company entered into a new $500.0 million credit facility (the “Credit Facility”) with a syndicate of banks, with Bank of America, N.A. serving as the administrative agent and JPMorgan Chase Bank, N.A. serving as the syndication agent. The credit facility consists of a $250.0 million five-year revolving credit line and a $250.0 million five-year term loan facility. The entire amount of the term loan was drawn by the Company on August 31, 2011 for the following purposes: (1) to pay the $115.8 million cash purchase price of the Company’s acquisition of Fyfe NA, which closed on August 31, 2011 (see Note 1 for additional detail regarding this acquisition); (2) to retire $52.5 million in indebtedness outstanding under the Company’s prior credit facility; (3) to redeem the Company’s $65.0 million, 6.54% Senior Notes, due April 2013, and to pay the associated $5.7 million make-whole payment due in connection with the redemption of the Senior Notes; and (4) to fund expenses associated with the new credit facility and the Fyfe NA transaction. In connection with the Credit Facility, the Company paid $4.0 million in arrangement and up-front commitment fees that will be amortized over the life of the Credit Facility. Generally, interest will be charged on the principal amounts outstanding under the Credit Facility at the British Bankers Association LIBOR rate plus an applicable rate ranging from 1.50% to 2.50% depending on the Company’s consolidated leverage ratio. The Company also can opt for an interest rate equal to a base rate (as defined in the credit documents) plus an applicable rate, which also is based on the Company’s consolidated leverage ratio. The applicable LIBOR borrowing rate (LIBOR plus Company’s applicable rate) as of September 30, 2011 was approximately 2.5%. As part of the Corporate Reorganization discussed in Note 1, Aegion has assumed and agreed to perform all obligations of Insituform under the Credit Facility and Insituform was released from its obligations thereunder (except as a guarantor). On September 6, 2011, the Company redeemed its outstanding $65.0 million, 6.54% Senior Notes, due April 2013. In connection with the redemption, the Company paid the holders of the Senior Notes a $5.7 million make-whole payment in addition to the $65.0 million principal payment. On March 31, 2011, the Company executed a second amendment (the “Second Amendment”) to its prior credit agreement dated March 31, 2009 (the “Old Credit Facility”). The Old Credit Facility was unsecured and initially consisted of a $50.0 million term loan and a $65.0 million revolving line of credit, each with a maturity date of March 31, 2012. With the Second Amendment, the Company sought to amend the Old Credit Facility to take advantage of lower interest rates available in the debt marketplace, to obtain more favorable loan terms generally and to provide the ability to issue letters of credit with terms beyond the expiration of the original facility. A fee of 0.125%, or approximately $0.1 million, was paid to the lenders consenting to the Second Amendment, based on their total commitment. The Second Amendment extended the maturity date of the Old Credit Facility from March 31, 2012 to March 31, 2014 and provided the Company with the ability to increase the amount of the borrowing commitment by up to $40.0 million in the aggregate, compared to $25.0 million in the aggregate allowed under the Old Credit Facility prior to the Second Amendment. At June 30, 2011, the Company borrowed $25.0 million on the line of credit under the Old Credit Facility in order to fund the purchase of CRTS, which was subsequently repaid. See Note 1 for additional detail regarding this acquisition. On August 31, 2011, the Company recorded $1.1 million of expense related to the write-off of unamortized arrangement and up-front commitment fees associated with the Old Credit Facility. The Company’s total indebtedness at September 30, 2011 consisted of the Company’s $250.0 million term loan under the Credit Facility and $1.5 million of third party notes and bank debt in connection with the working capital requirements of Insituform Pipeline Rehabilitation Private Limited, the Company’s Indian joint venture (“Insituform-India”). In connection with the formation of Bayou Perma-Pipe Canada, Ltd. (“BPPC”), the Company and Perma-Pipe Inc. loaned the joint venture an aggregate of $8.0 million for the purchase of capital assets and for operating purposes. As of September 30, 2011, $4.0 million of such amount was designated in the consolidated financial statements as third-party debt. The Company’s total indebtedness at December 31, 2010 consisted of the $65.0 million Senior Notes, $32.5 million under the Old Credit Facility, $3.0 million of third party notes of Insituform-India and $4.2 million associated with BPPC. As of September 30, 2011, the Company had $16.1 million in letters of credit issued and outstanding under the Credit Facility. Of such amount, (i) $12.6 million was collateral for the benefit of certain of the Company’s insurance carriers, (ii) $1.6 million was collateral for work performance obligations and (iii) $1.9 million was in support of international trade transactions. At September 30, 2011 and December 31, 2010, the estimated fair value of our long-term debt was approximately $253.3 million and $106.0 million, respectively. Fair value was estimated using market rates for debt of similar risk and maturity. 15 Debt Covenants The Credit Facility is subject to certain financial covenants, including a consolidated financial leverage ratio, consolidated fixed charge coverage ratio and consolidated net worth threshold.Subject to the specifically defined terms and methods of calculation as set forth in the credit agreement, the financial covenant requirements, as of each quarterly reporting period end, are defined as follows: Consolidated financial leverage ratio compares consolidated funded indebtedness to Credit Facility defined income. The initial maximum amount was not to exceed 3.00 to 1.00 and will decrease periodically at scheduled reporting periods to not more that 2.25 to 1.00 beginning with the quarter ending period June 30, 2014. At September 30, 2011, the Company’s consolidated financial leverage ratio was 2.41 to 1.00. Consolidated fixed charge coverage ratio compares consolidated funded indebtedness to Credit Facility defined income with a minimum permitted ratio of not less than 1.25 to 1.00. At September 30, 2011, the Company’s fixed charge coverage ratio was 2.07 to 1.00. Credit Facility defined consolidated net worth of the Company shall not at any time be less than the sum of 80% of the Credit Facility defined consolidated net worth as of December 31, 2010, increased cumulatively on a quarterly basis by 50% of consolidated net income, plus 100% of any equity issuances. At September 30, 2011, the Company’s consolidated net worth was $628.3 million. At September 30, 2011, the Company was in compliance with all of its debt and financial covenants as required under the Credit Facility. 6. STOCKHOLDER’S EQUITY AND EQUITY-BASED COMPENSATION Stock Issuance On August 31, 2011, in connection with the Company’s acquisition ofFyfe NA, two members of Fyfe Group purchased $4.0 million of the Company’s common stock from the Company at a price of $16.21 per share. The shares of the Company’s common stock were issued pursuant to an exemption from registration under Regulation D of the Securities Act of 1933, as amended. The shares of common stock are subject to certain transfer restrictions until February 2013. Equity Compensation Plans At September 30, 2011, the Company had two active equity-based compensation plans under which equity-based awards may be granted, including restricted shares of common stock, performance awards, stock options and stock units. At September 30, 2011, there were an aggregate of 2.8 million shares authorized for issuance under these plans. At September 30, 2011, approximately 1.6 million and 0.2 million shares remained available for future issuance under the 2009 Employee Equity Incentive Plan (the “2009 Employee Plan”) and the 2011 Non-Employee Director Equity Plan (the “2011 Director Plan”), respectively. Stock Awards Stock awards, which include restricted stock shares and restricted stock units, of the Company’s common stock are awarded from time to time to executive officers and certain key employees of the Company. Stock award compensation is recorded based on the award date fair value and charged to expense ratably through the restriction period. Forfeitures of unvested stock awards cause the reversal of all previous expense recorded as a reduction of current period expense. 16 A summary of restricted award activity during the nine months ended September 30, 2011 follows: Stock Awards Weighted Average Award Date Fair Value Outstanding at January 1, 2011 $ Restricted shares awarded Restricted stock units awarded Restricted shares distributed ) Restricted stock units distributed – – Restricted shares forfeited ) Restricted stock units forfeited – – Outstanding at September 30, 2011 $ Expense associated with stock awards was $3.2 million and $3.3 million in the nine months ended September 30, 2011 and 2010, respectively. Unrecognized pre-tax expense of $5.8 million related to stock awards is expected to be recognized over the weighted average remaining service period of 1.6 years for awards outstanding at September 30, 2011. Expense associated with stock awards was $1.1 million for the quarters ended September 30, 2011 and 2010, respectively. Deferred Stock Unit Awards Deferred stock units generally are awarded to directors of the Company and represent the Company’s obligation to transfer one share of the Company’s common stock to the grantee at a future date and generally are fully vested on the date of the grant. The expense related to the issuance of deferred stock units is recorded according to this vesting schedule. A summary of deferred stock unit activity during the nine months ended September 30, 2011 follows: Deferred Stock Units Weighted Average Award Date Fair Value Outstanding at January 1, 2011 $ Awarded Shares distributed ) Forfeited – – Outstanding at September 30, 2011 $ There was no expense associated with awards of deferred stock units in the third quarter of 2011 and 2010. Expense associated with awards of deferred stock units in the nine months ended September 30, 2011 and 2010 was $0.7 million and $0.7 million, respectively. Stock Options Stock options on the Company’s common stock are awarded from time to time to executive officers and certain key employees of the Company. Stock options granted generally have a term of seven years and an exercise price equal to the market value of the underlying common stock on the date of grant. The intrinsic value calculation is based on the Company’s closing stock price of $11.58 on September 30, 2011. 17 A summary of stock option activity during the nine months ended September 30, 2011 follows: Shares Weighted Average Exercise Price Aggregate Intrinsic Value (in millions) Outstanding at January 1, 2011 $ Granted Exercised ) Canceled/Expired ) Outstanding at September 30, 2011 $ $ Exercisable at September 30, 2011 $ $ In the quarters ended September 30, 2011 and 2010, the Company recorded expense of $0.4 million and $0.4 million, respectively, related to stock option grants. In the nine months ended September 30, 2011 and 2010, the Company recorded expense of $1.6 million and $1.3 million, respectively, related to stock option grants. Unrecognized pre-tax expense of $2.7 million related to stock option grants is expected to be recognized over the weighted average remaining contractual term of 1.9 years for awards outstanding at September 30, 2011. In the first nine months of 2011, the Company collected $2.1 million from stock option exercises that had a total intrinsic value of $1.0 million. In the first nine months of 2010, the Company collected $1.9 million from stock option exercises that had a total intrinsic value of $1.1 million. The Company uses a binomial option pricing model. The fair value of stock options granted during the nine-month periods ended September 30, 2011 and 2010 was estimated at the date of grant based on the assumptions presented in the table below. Volatility, expected term and dividend yield assumptions were based on the Company’s historical experience. The risk-free rate was based on a U.S. treasury note with a maturity similar to the option grant’s expected term. For the Nine Months Ended September 30, Range Weighted Average Range Weighted Average Weighted average grant-date fair value n/a $ n/a $ Volatility % - % Expected term (years) Dividend yield % Risk-free rate % - % 7. COMMITMENTS AND CONTINGENCIES Litigation The Company is involved in certain litigation incidental to the conduct of its business and affairs. Management, after consultation with legal counsel, does not believe that the outcome of any such litigation, individually or in the aggregate, will have a material adverse effect on the Company’s consolidated financial condition, results of operations or cash flows. Purchase Commitments The Company had no material purchase commitments at September 30, 2011. Guarantees The Company has entered into several contractual joint ventures in order to develop joint bids on contracts for its installation business. In these cases, the Company could be required to complete the joint venture partner’s portion of the contract if the partner were unable to complete its portion. The Company would be liable for any amounts for which the Company itself could not complete the work and for which a third party contractor could not be located to complete the work for the amount awarded in the contract. While the Company would be liable for additional costs, these costs would be (wholly or partially) offset by any related revenues due under that portion of the contract. The Company has not experienced material adverse results from such arrangements. Based on these facts, the Company currently does not anticipate any future material adverse impact on its consolidated financial position, results of operations or cash flows. 18 The Company also has many contracts that require the Company to indemnify the other party against loss from claims of patent or trademark infringement. The Company has agreed to indemnify its surety against losses from third party claims of subcontractors. The Company has not experienced material losses under these provisions and currently does not anticipate any future material adverse impact on its consolidated financial position, results of operations or cash flows. At September 30, 2011, the Company’s maximum exposure to its joint venture partners’ proportionate share of performance guarantees was $0.7 million. Based on these facts, while there can be no assurances, the Company currently does not anticipate any future material adverse impact on its consolidated financial position, results of operations or cash flows. The Company regularly reviews its exposure under all its engagements, including performance guarantees by contractual joint ventures and indemnification of its surety. As a result of the most recent review, the Company has determined that the risk of material loss is remote under these arrangements and has not recorded a liability for these risks at September 30, 2011 on its consolidated balance sheet. 8. DERIVATIVE FINANCIAL INSTRUMENTS As a matter of policy, the Company uses derivatives for risk management purposes, and does not use derivatives for speculative purposes. From time to time, the Company may enter into foreign currency forward contracts to fix exchange rates for net investments in foreign operations or to hedge foreign currency cash flow transactions. For cash flow hedges, gain or loss is recorded in the consolidated statement of operations upon settlement of the hedge. All of the Company’s hedges that are designated as hedges for accounting purposes were effective; therefore, no gain or loss was recorded in the Company’s consolidated statements of operations for the outstanding hedged balance. During the three- and nine-month periods ended September 30, 2011, the Company recorded less than $0.1 million as a gain on the consolidated statement of operations upon settlement of the cash flow hedges. At September 30, 2011, the Company recorded a net deferred gain of less than $0.1 million in other current assets and other comprehensive income. At December 31, 2010, the Company recorded a net deferred loss of $0.3 million related to the cash flow hedges in other current liabilities and other comprehensive income. The Company engages in regular inter-company trade activities with, and receives royalty payments from, its wholly-owned Canadian entities, paid in Canadian Dollars, rather than the Company’s functional currency, U.S. Dollars. In order to reduce the uncertainty of the U.S. Dollar settlement amount of that anticipated future payment from the Canadian entities, the Company uses forward contracts to sell a portion of the anticipated Canadian Dollars to be received at the future date and buys U.S. Dollars. In some instances, certain of the Company’s United Kingdom operations enters into contracts for service activities with third party customers that will pay in a currency other than the entity’s functional currency, British Pound Sterling. In order to reduce the uncertainty of that future conversion of the customer’s foreign currency payment to British Pound Sterling, the Company uses forward contracts to sell, at the time the contract is entered into, a portion of the applicable currency to be received at the future date and buys British Pound Sterling. These contracts are not accounted for using hedge accounting. In May 2009, the Company entered into an interest rate swap agreement, for a notional amount of $25.0 million, which was set to expire in March 2012. The swap notional amount mirrored the amortization of $25.0 million of the Company’s original $50.0 million term loan from the old credit facility. The swap required the Company to make a monthly fixed rate payment of 1.63% calculated on the amortizing $25.0 million notional amount, and provided for the Company to receive a payment based upon a variable monthly LIBOR interest rate calculated on the amortizing $25.0 million notional amount. The receipt of the monthly LIBOR-based payment offset a variable monthly LIBOR-based interest cost on a corresponding $25.0 million portion of the Company’s term loan from the old credit facility. This interest rate swap was used to hedge the interest rate risk associated with the volatility of monthly LIBOR rate movement, and was accounted for as a cash flow hedge. As part of the retirement of the Old Credit Facility, the Company settled the outstanding balance of the swap agreement. The Company recorded a $0.1 million loss in relation to the settlement of this interest rate swap. FASB ASC 820, Fair Value Measurements (“FASB ASC 820”), defines fair value, establishes a framework for measuring fair value, and expands disclosure requirements about fair value measurements for interim and annual reporting periods. The guidance establishes a three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value. These tiers include: Level 1 – defined as quoted prices in active markets for identical instruments; Level 2 – defined as inputs other than quoted prices in active markets that are either directly or indirectly observable; and Level 3 – defined as unobservable inputs in which little or no market data exists, therefore requiring an entity to develop its own assumptions. In accordance with FASB ASC 820, the Company determined that the instruments summarized below are derived from significant observable inputs, referred to as Level 2 inputs. 19 The following table represents assets and liabilities measured at fair value on a recurring basis and the basis for that measurement (in thousands): Total Fair Value at September 30, 2011 Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Assets Forward Currency Contracts $
